PER CURIAM.
Appellant is appealing from the denial of his post-conviction motion filed pursuant to Rule 1.850, Rules of Criminal Procedure, 33 F.S.A. (This is his fourth such motion). In this motion the appellant reasserts that he is innocent of the crime of which the jury found him guilty. We have examined the record on appeal and considered the arguments advanced and find that appellant has not presented any grounds which would entitle him to the relief sought in this, his latest attempt, to seek his freedom. Therefore, we hereby affirm the order appealed.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.